Case 1:20-cv-05728-RBK-KMW Document 4 Filed 05/11/20 Page 1 of 2 PageID: 13




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
 READING ROCK NORTHEAST,          :
 LLC
                                  : Civil Action
                      Plaintiff,
                                  : Case No. 1:20‐CV‐5728
 v.
                                  :
 WILLIAM N. RUSSELL, III
                                  :
 and
                                  :
 RUSSELL CAST STONE, INC.
                                  :
                      Defendants.
                                   ENTRY OF APPEARANCE



          Kindly enter the appearance of Patrick J. Kearney, Esq. of Duane Morris LLP, as counsel

on behalf of Plaintiff Reading Rock Northeast, LLC.

                                              DUANE MORRIS LLP
                                              A Delaware Limited Liability Partnership




                                              /s/ Patrick J. Kearney
                                              Patrick J. Kearney, Esquire (#022662003)

                                              Joseph J. Pangaro, Esquire (#214572016)
                                              30 South 17th Street
                                              Philadelphia, PA 19103‐4196
                                              Telephone: 215 979 1171
                                              Fax: 215 689 4907

                                              Jeffrey M. Nye (0082247)
                                              Stagnaro, Saba & Patterson Co., LPA
                                              2623 Erie Avenue
                                              Cincinnati, OH 45207


DM1\11123502.1
Case 1:20-cv-05728-RBK-KMW Document 4 Filed 05/11/20 Page 2 of 2 PageID: 14




                                  513‐533‐6714
                                  513‐533‐2999 (fax)
                                  jmn@sspfirm.com
                                  PRO HAC VICE APPLICATION
                                  FORTHCOMING
                                  Counsel for Reading Rock Northeast LLC




                                     2
DM1\11123502.1
